Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
2.	In order to expedite prosecution, the examiner reached to applicant’s representative.  No response received from the part of applicant.
Response to Amendment
3.	In response to the office action mailed on 05/26/2022, applicant filed an amendment on 08/29/2022, amending claims 1, 5, 6, 8-10, 14, 15, 19, 20.  The pending claims are 1-20. 
Response to Arguments
4.	Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
	With regard to the nonstatutory obviousness-type double patenting rejection, applicant has no arguments beside waiting until a further stage of prosecution.  Accordingly, the corresponding rejection is repeated below.
	With regard to the rejection of claims 1-14 and 20 under 35 U.S.C 101, applicant argues the filed amendment may overcome the rejection.  The examiner notes that the recitation (claims 1, 6) of using supervised and unsupervised feature extraction simply means the use of labeled and unlabeled data to perform feature extraction.  A human can use labeled and unlabeled data to perform the claimed feature extraction from a text. The recitation (claim 10) of using unsupervised/unsupervised feature extraction and term frequency-inverse document frequency (TFIDF), a human can use labeled and unlabeled data to extract feature from a text, and also can calculate the TFIDF by using the number of times a word appears in the document and the number of documents in the corpus that contain the word.  The whole process does not require a machine.  At claim 20, the recitation of using supervised/unsupervised feature extraction simply means the use of labeled and unlabeled data to perform feature extraction.  A human can use labeled and unlabeled data to perform the claimed feature extraction from a text.  Furthermore, the recitation of a neural network is claimed at high level of generality and claimed as an optional limitation, after an “OR” statement.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Claims 15-19 recite using a supervised machine learning technique for mapping the one or more features to a control framework to generate a regulatory model; mapping the policy document to the regulatory model; and determining whether the policy document complies with rules for the regulatory document based on the mapping the policy document to the regulatory model.  Accordingly, claims 15-19 are directed to a statutory subject matter.
 With regard to art, especially claim1, for generating, by the system, a language model for expert mapping inputs and a specialized term dictionary via unsupervised feature extraction, wherein the language model for expert mapping and the specialized term dictionary employing unsupervised feature extraction comprises a tree diagram, the examiner notes that this limitation stands alone, it’s not related to any of the other limitations of claim 1.  More, the generating of a language model is taught by lerner at paragraphs [0050]- [0060], and [0086].  As to the limitation following the word for “for expert mapping inputs and a specialized term dictionary via unsupervised feature extraction, wherein the language model for expert mapping and the specialized term dictionary employing unsupervised feature extraction comprises a tree diagram” is considered an intended use of the language model. It does not add structure or function to the system, thus does not receive patentable weight.  Furthermore, the prior art lerner teaches at col. 13, lines 20-35 a machine learning algorithm may utilize supervised learning, unsupervised learning, regressive algorithms such as predictions that can be made based on a model, e.g., instance based algorithms and decision-tree algorithms, or Bayesian algorithms.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention filed for the system of Learner to generate a language model for expert mapping inputs and a specialized term dictionary via unsupervised feature extraction, wherein the language model for expert mapping and the specialized term dictionary employing unsupervised feature extraction comprises a tree diagram.
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10922621.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1-20 of the instant application merely broadens the scope of claims 1-21 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

	Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to generating a language model for a policy document and a language model for a regulatory document, wherein the generating incorporates extracted one or more features, a global corpora and one or more annotations of the policy document, wherein the one or more annotations are employed by the system to facilitate the generating the language model for the policy document; and verifying whether the policy document is in compliance with at least one identified rule described by the regulatory document based on combining the language model for the policy document and the language model for the regulatory document. 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human generating a language model for a policy document and a language model for a regulatory document and verifying whether the policy document complies with at least one identified rule described by the regulatory documents, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  The recitation of using supervised and unsupervised feature extraction simply means the use of labeled and unlabeled data to perform feature extraction.  
Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 2-5 further refer and describe generating of regulatory document or policy document, generating mappers and combining them. 
Claim 6 is directed to extracting one or more features of a combination of the regulatory document and the control model as respective vectors, wherein the one or more features are associated with at least one identified rule regarding a subject matter of the regulatory document or the policy document; generating one or more confidence scores associated with the one or more features and regarding confidence in placement and description accuracy of the one or more features; generating respective language models for the policy document and the control document, wherein the generating incorporates the extracted one or more features; and outputting a report indicative of whether the policy document is in compliance with the at least one identified rule based on a compliance determination generated by comparing the respective language models.
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human extracting features from a first document and second document; generate corresponding scores and language models, and outputting a report indicative of whether the document complies at least one identified rule, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  The recitation of using supervised and unsupervised feature extraction simply means the use of labeled and unlabeled data to perform feature extraction.  
Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 7-9 further refer and describe the policy document, mapping the documents and the language models. 
Claim 10 is directed to mapping one or more features from information input to a control framework to generate a regulatory model; and mapping a policy document to the regulatory model; and determining whether the policy document complies with rules for the regulatory document based on the mapping the policy document to the regulatory model, wherein the compliance component determines that the policy document fails to comply with the rules for the regulatory document based on identification of one or more segments of the regulatory document without a matched policy document.
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human mapping a policy document to a regulatory model; and determining whether the policy document complies with rules for the regulatory document based on the mapping, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  The recitation of using unsupervised/unsupervised feature extraction and term frequency-inverse document frequency (TFIDF), a human can use labeled and unlabeled data to extract feature from a text, and also can calculate the TFIDF by using the number of times a word appears in the document and the number of documents in the corpus that contain the word.  The whole process does not require a machine.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 11-14 further refer and describe the supervised and unsupervised features extraction and information input.  The neural network attention is used at a high level of generality (claim 14).  The claim does not show an action or specific steps that can’t be practically performed in the human mind.
Claim 20 is directed to generating a control model by mapping the one or more second features and one or more third features from the policy document to the control framework, wherein the control model is comprised of one or more language models; generating one or more confidence scores associated with the one or more first features from a regulatory document or one or more second features from the regulatory document and regarding confidence in placement and description accuracy of the one or more first features or the one or more second features; and verifying whether the policy document abides by the one or more obligations by combining the regulatory model and the control model into a combined model.
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human mapping the one or more second features and one or more third features from the policy document to the control framework, generating one or more confidence scores associated with the one or more first features; and verifying the policy document…, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
The claims do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea, and are not patent eligible.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


		Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lerner (US Pat No. 9652618) in view of Miller (US 20140025608).
As per claim 1, Lerner teaches generating, by a system operatively coupled to a processor, a language model for a policy document and a language model for a regulatory document, wherein the generating incorporates extracted one or more features, a global corpora and one or more annotations of the policy document, wherein the one or more annotations are employed by the system to facilitate the generating the language model for the policy document via supervised feature extraction (col 1 Ln 30-39, the system receives a proposal for evaluation of compliance based on security policy, standards. The system is also accessible to network for other database, i.e., global or domain corpora. See also col. 13, line 4 –19, wherein the analyzed documents may comprise a Visio diagram (.vsd), a Word document (.doc), an excel spreadsheet (.xis), a PowerPoint presentation (ppt), or the like, or even raw data.  Col. 10, lines 1-5, wherein the policy documents are updated; and col. 13, lines 20-35, wherein said, a machine learning algorithm may utilize supervised learning, unsupervised learning, regressive algorithms such as predictions that can be made based on a model, e.g., instance based algorithms and decision-tree algorithms, or Bayesian algorithms); and 
verifying, by the system, whether the policy document is in compliance with at least one identified rule described by the regulatory document based on combining the language model for the policy document and the language model for the regulatory document (col 1, Ln 36-40, Col 5 Ln 49-53, col. 7, lines 10-40, the security engine dynamically evaluates the compliance of security policies).
Lerner may not explicitly disclose generating the language models.  However, Miller in the same field of endeavor teaches generating the claimed language models ([0050]- [0060], [0086]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Miller’s above feature with the system of Lerner in order to improve the classification and selection of reliable documents that complies with the policies or rules.
As to generating, by the system, a language model for expert mapping inputs and a specialized term dictionary via unsupervised feature extraction, wherein the language model for expert mapping and the specialized term dictionary employing unsupervised feature extraction comprises a tree diagram, the examiner notes that this limitation stands alone, it’s not related to any of the other limitations of claim 1.  More, the generating of a language model is taught by lerner at paragraphs [0050]- [0060], and [0086], as indicated above.  As to the limitation following the word for “for expert mapping inputs and a specialized term dictionary via unsupervised feature extraction, wherein the language model for expert mapping and the specialized term dictionary employing unsupervised feature extraction comprises a tree diagram” is considered an intended use of the language model. It does not add structure or function to the system, thus does not receive patentable weight.  Furthermore, the prior art lerner teaches at col. 13, lines 20-35 a machine learning algorithm may utilize supervised learning, unsupervised learning, regressive algorithms such as predictions that can be made based on a model, e.g., instance based algorithms and decision-tree algorithms, or Bayesian algorithms.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention filed for the system of Learner to generate a language model for expert mapping inputs and a specialized term dictionary via unsupervised feature extraction, wherein the language model for expert mapping and the specialized term dictionary employing unsupervised feature extraction comprises a tree diagram.
As per claim 2, Lerner teaches generating one of the regulatory document or the policy document (col. 14, lines 10-13, generate the policies, standards, baselines and patterns for the enterprise, or anomaly, signature set, and baseline-related data identifying normal or allowed architectures for the enterprise).
As per claim 3, Lerner teaches generating a plurality of mappers (necessarily disclosed within the process of col. 5, lines 58-61, wherein the security engine utilizes machine learning techniques that facilitate the preprocessing and classification of security policy related information regarding assets).
As per claim 4, Lerner teaches generating an ensemble to combine the plurality of mappers (Col 13 Ln 29-35, the machine learning algorithm includes Bayesian algorithm, deep learning or artificial neural network algorithm).
As per claim 5, Lerner does not explicitly disclose wherein the specialized term dictionary is combined with the plurality of mappers and input to the unsupervised feature extraction, and wherein the plurality of mappers are combined based on averaging a probability generated by one or more mappers of the plurality of mappers.  Miller in the same field of endeavor teaches the ensemble learning technique is the average probability estimate of all tree, i.e., the data objects, in the ensemble ([0015]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Miller’s disclosure as a modification to the combined disclosure by Lerner in order to improve the classification of compliance subjects by using an ensemble learning technique (Miller, [0015]).
The prior art does not teach the subject matter of claims 6-20.
Conclusion

8.	If any points remain in issue which Applicant feels may be best resolved through a telephone interview, Applicant is kindly requested to contact the Examiner at the telephone number listed below.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659